PER CURIAM.
Appellant husband filed this appeal from a non-final order which denied his motion to dismiss his wife’s petition for dissolution. As a basis for our jurisdiction, appellant argues that the order determined venue.
The only argument appellant makes in his brief is that he has an absolute right to be sued for dissolution of marriage only in France, but the only cases he cites stand for the proposition that where a contract is executed in another jurisdiction, the law of that jurisdiction “governs the interpretation of substantive issues relating to the contact.” The parties allegedly executed a prenuptial agreement in France.
Appellant makes no argument that a French court would be a more convenient forum or any other argument involving venue. We therefore conclude, on our own, that we are without jurisdiction to entertain this appeal as an appeal from an order concerning venue under Florida Rule of Appellate Procedure 9.130(a)(3)(A). The appeal is dismissed.
KLEIN, STEVENSON and SHAHOOD, JJ., concur.